Appeal from an order of Supreme Court, Erie County (Siwek, J.), entered April 30, 2002, which, inter alia, directed the appointment of a referee to oversee the election of officers of respondent Hamlin Park Community & Taxpayers’ Association, Inc.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Memorandum: Petitioner’s appeal from an order that, inter *954alia, directed the appointment of a referee, to oversee a disputed election of the officers of an organization organized pursuant to the Not-for-Profit Corporation Law must be dismissed inasmuch as petitioner is not aggrieved by the order (see generally Matter of Richmond County Socy. for Prevention of Cruelty to Children, 11 AD2d 236, 239-240, affd 9 NY2d 913 [1961], mots to amend remittitur granted 10 NY2d 746 [1961], cert denied sub nom. Staten Is. Mental Health Socy. v Richmond County Socy. for Prevention of Cruelty to Children, 368 US 290 [1961]). Present — Pigott, Jr., PJ., Pine, Scudder, Gorski and Lawton, JJ.